53 N.J. 546 (1969)
251 A.2d 760
HAZEL KENT, ADMINISTRATRIX AD PROSEQUENDUM OF JOHN F. CROSBY, DECEASED, AND GENERAL, ADMINISTRATRIX OF THE ESTATE OF JOHN F. CROSBY, DECEASED, PLAINTIFF-RESPONDENT,
v.
COUNTY OF HUDSON, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued March 18 and March 31, 1969.
Decided April 3, 1969.
Mr. Daniel F. Gilmore argued the cause for appellant (Mr. William F. Kelly, Jr., Hudson County counsel, attorney).
Mr. Lewis M. Holland argued the cause for respondent (Messrs. Warren, Chasen, Leyner & Holland, attorneys).
PER CURIAM.
The Appellate Division reversed a judgment entered for the defendant on a jury verdict, 102 N.J. Super. 208 (1968). We granted defendant's petition for certification, 53 N.J. 23 (1968). We affirm substantially for the reasons given by the Appellate Division. The issue not having been raised, we express no view as to whether evidence of negligence exists in the present record.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.